As filed with the Securities and Exchange Commission On December 28, 2010 1933 Act Registration Number 333-107797 1940 Act Registration Number 811-21410 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X] Post-Effective Amendment No.18 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X] Amendment No. 19 The Weitz Funds (Exact Name of Registrant as Specified in Charter) Suite 200 1125 South 103 Street Omaha, NE 68124-1071 (Address of Principal Office) Registrant’s Telephone Number, including Area Code: 402-391-1980 Wallace R. Weitz Suite 200 1125 South 103 Street Omaha, NE 68124-1071 (Name and Address of Agent for Service) Copies of all communications to: Patrick W.D. Turley, Esq. Dechert LLP 1775 Eye Street N.W. Washington, DC 20006-2401 It is proposed that this filing will become effective: [X]on December 31, 2010 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: [X]This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 18 to the Registration Statement for The Weitz Funds (the “Registrant”) is being filed solely for the purpose of delaying the effectiveness of Post-Effective Amendment No. 17, which was filed pursuant to Rule 485(a)(1) on October 15, 2010.Accordingly, the contents of Post-Effective Amendment No. 17, consisting of Part A (the Prospectus for the Fund), Part B (the Statement of Additional Information), Part C (Other Information) and all Exhibits included in Post-Effective Amendment No. 17 are incorporated by reference in their entirety into this filing.As stated on the cover page to this filing, this Post-Effective Amendment No. 18 is intended to become effective on December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Omaha, and State of Nebraska, on the 28th day of December 2010. THE WEITZ FUNDS By: /s/ Wallace R. Weitz Wallace R. Weitz, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form N-1A has been signed below by the following persons in the capacities indicated on December 28th, 2010: Signature Title /s/ Wallace R. Weitz President and Trustee Wallace R. Weitz /s/ Kenneth R. Stoll Chief Financial Officer Kenneth R. Stoll /s/ John W. Hancock* Trustee John W. Hancock /s/ Richard D. Holland* Trustee Richard D. Holland /s/ Thomas R. Pansing, Jr.* Trustee Thomas R. Pansing, Jr. /s/ Delmer L. Toebben* Trustee Delmer L. Toebben /s/ Lorraine Chang* Trustee Lorraine Chang /s/ Roland J. Santoni** Trustee Roland J. Santoni /s/ Barbara W. Schaefer*** Trustee Barbara W. Schaefer /s/ Justin B. Wender**** Trustee Justin B. Wender /s/ Wallace R. Weitz Wallace R. Weitz Attorney-in-fact * Pursuant to Power of Attorney filed with Registration Statement dated August 8, 2003. ** Pursuant to Power of Attorney filed March 12, 2004. *** Pursuant to Power of Attorney filed with Registration Statement dated May 27, 2005. **** Pursuant to Power of Attorney filed with Registration Statement dated August 1, 2009.
